Carter, J.,
concurring.
I am in full accord with the majority opinion, but I cannot permit the dissenting opinion to remain unchallenged.
The method of perfecting an appeal to the supreme court is provided by section 20-1912, Comp. St. Supp. 1941. It is a statute with which compliance must be had to give the supreme court jurisdiction of an appeal. As such its provisions are mandatory. In the early case of Hurford v. City of Omaha, 4 Neb. 336, 351, this court said: “When a fair interpretation of the statute, which directs acts or proceedings to be done in a certain way, shows that the legislature intended a compliance with such provision to be essential to the validity of the act or proceeding, or when some antecedent and prerequisite conditions must exist prior to the exercise of power, or must be performed before certain other powers can be exercised, then the statute must be regarded as mandatory.” See Maxwell, Interpretations of Statutes, 316; Greb v. Hansen, 123 Neb. 426, 243 N. W. 278; Glissmann v. Bauermeister, 141 Neb. 288, 3 N. W. 2d 555. In the early case of District Township of the City of Dubuque v. City of Dubuque, 7 Ia. 262, it is said that “Affirmative words may, and often do, imply a negative of what is not affirmed, as strongly as if expressed. So, also, if by the language used, a thing is limited to be done in a particular form or manner, it includes a negative that it shall not be done otherwise. Affirmative expressions that introduce a new rule, imply a negative of all that is not within the purview.” The statement that the provisions of section 20-1912 are directory is not supported by any authority in the dissent and I assert that every case on the subject which has been before this court has been decided directly to the contrary. The very first premise of the dissent being unsound, the result is bound to be likewise illogical.
The writer of the dissent states that he can find no specific declaration or clear implication that compliance with the jurisdictional requirements of the statute is mandatory. In the first place our Constitution provides that the supreme *239court shall have “such appellate jurisdiction as may be provided by law.” Const. art. 5, sec. 2. The law, section 20-1912, provides the method by which the supreme court obtains jurisdiction of a civil case on appeal. The right of appeal is not of common-law origin and it is therefore dependent upon constitutional and statutory authority for its existence. Consequently, the jurisdiction of the supreme court is dependent upon a compliance with section 20-1912, for otherwise no right of appeal exists. To say that jurisdiction may be lodged in the supreme court in any other manner than that provided by the plain words of the statute amounts to judicial legislation. The statute in part says: “The proceedings to obtain a reversal * * * shall be by filing in the office of the clerk of the district court in which such judgment * * * was rendered * * * a notice of intention to prosecute such appeal * * * and by depositing with the clerk of the district court the docket fee required by law in appeals to the supreme court. An appeal shall be deemed perfected, and the supreme court shall have jurisdiction of the cause, when such notice of appeal shall have been filed, and such docket fee deposited * * * .” The words are plain and unambiguous and, therefore, not subject to construction. Every rule of statutory construction requires that the statute be given its plain meaning and not be rewritten by judicial pronouncement under the guise of construing- that which requires no interpretation. If we may escape the provisions of a mandatory and jurisdictional statute by the simple expedient of calling it directory, it would be a fruitless effort to attempt any distinction be-, tween a mandatory and a directory statute; and, by the same token, any legislative attempt to limit the appellate jurisdiction of the court could be similarly avoided.
I submit that the filing of the notice of appeal and the depositing of the docket fee with the clerk of the district court lodges the appeal in the supreme court, whether or not the notice of appeal or docket fee ever reaches the office of the clerk of the supreme court. I further submit that section 33-105, Comp. St. Supp. 1941, is merely a fee stat*240ute and no more jurisdictional in character than the statute which requires the clerk of the supreme court to pay docket fees into the hands of the state treasurer.
The lodging of jurisdiction in an appellate court is usually by some statutory affirmative act determined by the wisdom of the legislature as sufficient to invoke the appellate power of the court. Whatever act is determined upon to invoke the appellate powers of the supreme court, there will be those who for one reason or another will fail to follow it. This apparently works a hardship' upon the litigant who has failed to' properly invoke the provisions of the statute to obtain an appeal. The present act, section 20-1912, Comp. St. Supp. 1941, was evidently enacted to reduce the number of jurisdictional features in an appeal, to make them plain and simple so that they could be readily understood, to require their performance at the office of the clerk of the district court rather than the office of the clerk of the supreme court to overcome geographical inequalities, to enable the successful litigant to determine locally if an appeal is to be taken, and to reduce to a minimum by this means the number of ineffectual appeals. It is the duty of the supreme court to carry out the plain intent of the legislature, whether or not such action coincides with personal views.
The contention that appellees waived jurisdictional defects by their affirmative acts is without precedent in this state, or any other, in so far as I have been able to discover. Defects not going to the jurisdiction of the court may, of course, be waived by the parties. It is otherwise, and the courts uniformly so hold, where the defect goes to the jurisdiction of the court. Cases in this court to that effect are cited in the majority opinion.
I submit that the dissent filed is not supported by authority, that every point raised therein has been expressly decided by this court to the contrary and that it is violative of every rule of construction of statutes conferring a grant of appellate jurisdiction.
“It is, of course, a well-settled rule that when a court transcends the limits prescribed for it by law and assumes *241to act where it has no jurisdiction, its adjudications will be utterly void and of no effect, either as an estoppel or otherwise.” 2 Am. Jur. 850. To assume jurisdiction of appeals where mandatory provisions of the statute granting appellate jurisdiction have not been met would result in the entry of final orders subject to collateral as well as direct attack. To escape such a result would require the overruling of numerous opinions of this court and a complete revision of our judicial thinking on jurisdictional questions. The dissent expresses the concern that is felt for any litigant who fails to properly comply with jurisdictional requirements in perfecting an appeal. Further than that it has no merit.
I am authorized to state that Paine, J., joins in this concurring opinion.